Citation Nr: 0031116	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The veteran had active service from November 1963 to May 
1971.  He died on June [redacted], 1996.  The appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that determination, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  She disagreed and this appeal ensued.  


REMAND

The veteran died on June [redacted], 1996 at age 50.  The immediate 
cause of death was listed as atherosclerotic cardiovascular 
disease.  No other medical cause was listed.  Private 
hospital records in June 1996 indicated that the veteran died 
of cardiopulmonary arrest.  

The appellant contends that the veteran's death was due to a 
blood clot.  At the time of his death, service connection was 
in effect for thrombophlebitis of the right lower extremity.  
Therefore, she essentially argues that the veteran died of a 
disease associated with the service-connected 
thrombophlebitis of the right lower extremity.  In addition, 
two other avenues of relief are available to the appellant, 
either of which might lead to service connection.  The 
appellant might show that there is any direct relationship 
between the cause of the veteran's death and his active 
service or might show that the veteran was "hypothetically 
entitled to receive" a total disability rating based on PTSD 
for 10 years or more prior to his death.  

In September 1996, the RO denied the claim because the record 
did not include competent evidence linking the veteran's 
death to a service-connected disability.  In October 1997, 
the RO again denied the claim, explicitly determining that 
the claim was not well grounded.  That determination 
prevented VA from assisting the appellant in the development 
of facts pertinent to the claim.  Morton v. West, 12 Vet. 
App. 477, 485 (1999).  During the pendency of this appeal, 
Congress eliminated the well-grounded-claim requirement and 
enacted substantial additions and revisions to the law 
governing VA's duty to assist claimants in the development of 
their claims.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (essentially overruling 
Morton).  Because the RO has not yet addressed the merits of 
the claim, the Board may not do so either.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (before Board addresses 
question not previously addressed by the RO it must give 
claimant adequate notice to submit evidence or argument).  
Moreover, VA now has an obligation to assist the appellant 
and adjudicate the merits of the claim, which has not been 
accomplished.  The claim will be remanded for compliance with 
these new statutory requirements.  

With respect to the aspect of the claim involving dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1318, 
such benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if his death were service 
connected, assuming his death was not caused by his own 
willful misconduct, if (1) he was continuously rated totally 
disabled for 10 or more years immediately preceding death; 
(2) he was continuously rated totally disabled for five or 
more years immediately preceding death if also so rated at 
the date of discharge; (3) he would have been entitled to 
received such compensation but for clear and unmistakable 
error in previous final RO or Board decisions; or (4) he 
would have been "hypothetically entitled to receive" total 
disability compensation at the time of his death but was not 
receiving it for some reason.  38 C.F.R. § 3.22(a).   See 
Cole v. West, 13 Vet. App. 268, 278-79 (1999); Marso v. West, 
13 Vet. App. 260 (1999); Wingo v. West 11, Vet. App. 307 
(1998); Carpenter v. Gober, 11 Vet. App. 140 (1998) (creating 
a new basis for recovery under section 1318, allowing 
appellant to demonstrate that veteran could hypothetically 
have been entitled to receive a different decision 
(ultimately leading to total disability) based on then 
applicable law and the evidence in the claims file or in VA 
custody prior to veteran's death).  

Effective January 21, 2000, VA amended section 3.22(a) and 
added other provisions relevant to this claim.  Those 
amendments more specifically defined the phrase "entitled to 
receive. "  65 Fed. Reg. 3,388-92 (Jan. 21, 2000) (to be 
codified at 38 C.F.R. § 3.22 (2000)).  Where a law or 
regulation changes after the claim has been filed or before 
the administrative process has been concluded, as is the case 
here, the version most favorable to the appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  DeSousa v. 
Gober, 10 Vet. App. 461 (1997) (VA must fully adjudicate 
claim under old and new versions to determine which is more 
favorable).  While the claim is remanded, the RO should 
readjudicate the claim in light of these considerations.  

The case is REMANDED for the following development:

1.  The RO should conduct any necessary 
development in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This 
development may include (but is not 
necessarily limited to) an appropriate 
VA medical opinion.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim on the 
merits.  The RO's adjudication should 
include consideration of the law 
concerning a hypothetically-entitled-to-
receive claim.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

